Citation Nr: 0315214	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  01-00 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-
connected osteoma of the spine, L-1, with limitation of 
motion. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty with the United States Navy 
from April 1952 to May 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which granted an increased rating 
of 40 percent, but no more, for service-connected osteoma of 
the spine, L-1, with limitation of motion.  The claimant 
further appeared and offered testimony in support of his 
claim at a hearing held in June 2002 before the undersigned 
Veterans Law Judge of the Board of Veterans' Appeals.


REMAND

This case must be Remanded to the RO for a complete review of 
the entire evidentiary record, to include any recent VA 
examination, as well as the matters raised at the claimant's 
hearing held claim at a hearing held in June 2002 before the 
undersigned Veterans Law Judge of the Board of Veterans' 
Appeals, and to ensure compliance with the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000), codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2000).

The veteran is hereby notified that he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The case is remanded for the following actions:

1.  The RO should conduct a complete 
review of the entire evidentiary record 
in this case, to include any recent VA 
examination reports, any medical evidence 
or testimony offered by the claimant at 
his hearing held in June 2002 before the 
undersigned Veterans Law Judge of the 
Board of Veterans' Appeals.  

2.  Upon completion of that review, the 
RO must ensure that all notice and 
assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) have 
been met, and that the claimant and his 
representative have been informed which 
part of the needed evidence, if any, 
would be obtained by the RO and which 
part of that evidence would be obtained 
by the claimant, pursuant to Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the claimant of 
what evidence he or she was required to 
provide and what evidence the VA would 
attempt to obtain).  

3.  Where the above-requested actions 
have been completed in full, the RO 
should readjudicate the instant appeal, 
taking into consideration all applicable 
provisions of VA's Schedule for Rating 
Disabilities, as well as any additional 
evidence obtained.  

If the benefit sought on appeal remains denied, the claimant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  All 
cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




